Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 16, 2004, by
and among Artemis International Solutions Corporation, a Delaware corporation,
with headquarters located at 4041 MacArthur Boulevard, Suite 260, Newport Beach,
California  92660 (the “Company”), and the investors listed on the Schedule of
Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 


A.            THE COMPANY HAS AUTHORIZED A NEW SERIES OF CONVERTIBLE PREFERRED
SHARES OF THE COMPANY, THE TERMS OF WHICH ARE SET FORTH IN THE CERTIFICATE OF
DESIGNATIONS FOR SUCH SERIES OF PREFERRED SHARES (THE “CERTIFICATE OF
DESIGNATIONS”), IN THE FORM ATTACHED HERETO AS EXHIBIT A (TOGETHER WITH ANY
CONVERTIBLE PREFERRED SHARES ISSUED IN REPLACEMENT THEREOF IN ACCORDANCE WITH
THE TERMS THEREOF, THE “PREFERRED SHARES”), WHICH PREFERRED SHARES SHALL BE
CONVERTIBLE INTO SHARES OF THE COMPANY’S COMMON STOCK, PAR VALUE $.001 PER SHARE
(THE “COMMON STOCK”) (AS CONVERTED, THE “CONVERSION SHARES”), IN ACCORDANCE WITH
THE TERMS OF THE CERTIFICATE OF DESIGNATIONS.


 


B.            EACH BUYER WISHES TO PURCHASE, AND THE COMPANY WISHES TO SELL,
UPON THE TERMS AND CONDITIONS STATED IN THIS AGREEMENT, (I) THAT AGGREGATE
NUMBER OF PREFERRED SHARES SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (3) ON
THE SCHEDULE OF BUYERS, (II) A WARRANT, IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT B-1 (COLLECTIVELY, THE “INITIAL WARRANTS”), TO ACQUIRE THAT
NUMBER OF SHARES OF COMMON STOCK SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN
(4) ON THE SCHEDULE OF BUYERS (AS EXERCISED, COLLECTIVELY, THE “INITIAL WARRANT
SHARES”) AND (III) A WARRANT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT B-2 (COLLECTIVELY, THE “ADDITIONAL WARRANTS” AND TOGETHER WITH THE
INITIAL WARRANTS, COLLECTIVELY, THE “WARRANTS”), TO ACQUIRE ADDITIONAL SHARES OF
COMMON STOCK IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH THEREIN (AS
EXERCISED, COLLECTIVELY, THE “ADDITIONAL WARRANT SHARES” AND TOGETHER WITH THE
INITIAL WARRANT SHARES, COLLECTIVELY, THE “WARRANT SHARES”).


 


C.            THE COMPANY AND EACH BUYER IS EXECUTING AND DELIVERING THIS
AGREEMENT IN RELIANCE UPON THE EXEMPTION FROM SECURITIES REGISTRATION AFFORDED
BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND
RULE 506 OF REGULATION D (“REGULATION D”) AS PROMULGATED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE 1933 ACT TO THE EXTENT
NECESSARY TO ISSUE THE PREFERRED SHARES, THE CONVERSION SHARES, THE WARRANTS AND
THE WARRANT SHARES.


 


D.            CONTEMPORANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE PARTIES HERETO ARE EXECUTING AND DELIVERING A REGISTRATION RIGHTS
AGREEMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C (THE
“REGISTRATION RIGHTS AGREEMENT”), PURSUANT TO WHICH THE COMPANY WILL AGREE TO
PROVIDE CERTAIN REGISTRATION RIGHTS WITH RESPECT TO THE REGISTRABLE SECURITIES
(AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) UNDER THE 1933 ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, AND APPLICABLE STATE SECURITIES
LAWS.


 


E.             THE PREFERRED SHARES, THE CONVERSION SHARES, THE WARRANTS AND THE
WARRANT SHARES COLLECTIVELY ARE REFERRED TO HEREIN AS THE “SECURITIES”.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 


1.             PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.


 


(A)           PURCHASE OF PREFERRED SHARES AND WARRANTS.


 

(I)            PREFERRED SHARES AND WARRANTS.  SUBJECT TO THE SATISFACTION (OR
WAIVER) OF THE CONDITIONS SET FORTH IN SECTIONS 6 AND 7 BELOW, THE COMPANY SHALL
ISSUE AND SELL TO EACH BUYER, AND EACH BUYER SEVERALLY, BUT NOT JOINTLY, AGREES
TO PURCHASE FROM THE COMPANY ON THE CLOSING DATE (AS DEFINED BELOW), THE NUMBER
OF PREFERRED SHARES, AS IS SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (3) ON
THE SCHEDULE OF BUYERS, ALONG WITH THE WARRANTS TO ACQUIRE THE WARRANT SHARES
(THE “CLOSING”).

 

(II)           CLOSING.  THE CLOSING SHALL OCCUR ON THE CLOSING DATE AT THE
OFFICES OF SCHULTE ROTH & ZABEL LLP, 919 THIRD AVENUE, NEW YORK, NEW YORK 10022.

 

(III)          PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH BUYER (THE “PURCHASE
PRICE”) OF THE PREFERRED SHARES AND RELATED WARRANTS TO BE PURCHASED BY EACH
SUCH BUYER AT THE CLOSING SHALL BE EQUAL TO $2.20 FOR EACH PREFERRED SHARE AND
RELATED WARRANTS BEING PURCHASED BY SUCH BUYER AT THE CLOSING.

 


(B)           CLOSING DATE.  THE DATE AND TIME OF THE CLOSING (THE “CLOSING
DATE”) SHALL BE 10:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THIS AGREEMENT,
SUBJECT TO NOTIFICATION OF SATISFACTION (OR WAIVER) OF THE CONDITIONS TO THE
CLOSING SET FORTH IN SECTIONS 6 AND 7 BELOW (OR SUCH LATER DATE AS IS MUTUALLY
AGREED TO BY THE COMPANY AND EACH BUYER).


 


(C)           FORM OF PAYMENT.  (I)  ON THE CLOSING DATE, (A) SUBJECT TO SECTION
1(C)(II) BELOW, EACH BUYER SHALL PAY ITS PRO RATA PORTION OF $4.5 MILLION TO THE
COMPANY FOR THE PREFERRED SHARES AND WARRANTS TO BE ISSUED AND SOLD TO SUCH
BUYER AT THE CLOSING, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS, AND (B) THE COMPANY
SHALL DELIVER TO EACH BUYER THE PREFERRED SHARES (IN THE DENOMINATIONS AS SUCH
BUYER SHALL REQUEST) WHICH SUCH BUYER IS THEN PURCHASING HEREUNDER ALONG WITH
THE WARRANTS (IN THE AMOUNTS AS SUCH BUYER SHALL REQUEST) SUCH BUYER IS
PURCHASING, DULY EXECUTED ON BEHALF OF THE COMPANY AND REGISTERED IN THE NAME OF
SUCH BUYER OR ITS DESIGNEE.  $2,157,630 OF THE AGGREGATE PURCHASE PRICE SHALL BE
FUNDED IN ACCORDANCE WITH SECTION 1(C) (II) BELOW.  THE REMAINING $2,342,370
MILLION OF THE AGGREGATE PURCHASE PRICE SHALL BE DEPOSITED IN AN ESCROW ACCOUNT
WITH WACHOVIA BANK AND THE DISBURSEMENT OF SUCH FUNDS SHALL BE GOVERNED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF AN ESCROW AGREEMENT, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D (THE “ESCROW AGREEMENT”).


 

(II)           NOTWITHSTANDING ANY CONTRARY PROVISION SET FORTH HEREIN, THE
BUYERS SHALL BE ENTITLED TO NET FUND THE AGGREGATE PURCHASE PRICE LESS THE
AMOUNT OF THE EXPENSE REIMBURSEMENT (AS DEFINED IN SECTION 4(G)) LESS THE AMOUNT
OF ANY ADVANCES (AS DEFINED IN SECTION 4(G)).  IN ADDITION, THE BUYERS SHALL
PAY, ON BEHALF OF THE COMPANY, $2,157,630 OF THE AGGREGATE PURCHASE PRICE
DIRECTLY TO LAURUS MASTER FUND LTD. (“LAURUS”) TO SETTLE IN FULL THE AMOUNT OF
THE OVERADVANCE CURRENTLY OUTSTANDING UNDER

 

2

--------------------------------------------------------------------------------


 

THE COMPANY’S REVOLVING CREDIT FACILITY WITH LAURUS PURSUANT TO THE WIRE
INSTRUCTIONS ANNEXED HERETO ON SCHEDULE 1(C) AND AS CONTEMPLATED PURSUANT TO
SECTION 4(D) BELOW.  THE AMOUNT FUNDED INTO ESCROW PLUS (A) THE NET AMOUNT
RECEIVED BY THE COMPANY AFTER DEDUCTING EXPENSES HEREUNDER AND (B) THE PAYMENT
TO LAURUS AS CONTEMPLATED IN THIS SECTION 1(C)(II), SHALL SATISFY IN FULL THE
BUYERS’ OBLIGATION TO PAY THE AGGREGATE PURCHASE PRICE PURSUANT TO SECTION
1(C)(I).

 


2.             BUYER’S REPRESENTATIONS AND WARRANTIES.  EACH BUYER REPRESENTS
AND WARRANTS WITH RESPECT TO ONLY ITSELF THAT:


 


(A)           NO PUBLIC SALE OR DISTRIBUTION.  SUCH BUYER IS (I) ACQUIRING THE
PREFERRED SHARES AND WARRANTS AND (II) UPON CONVERSION OF THE PREFERRED SHARES
AND EXERCISE OF THE WARRANTS WILL ACQUIRE THE CONVERSION SHARES ISSUABLE UPON
CONVERSION OF THE PREFERRED SHARES AND THE WARRANT SHARES ISSUABLE UPON EXERCISE
OF THE WARRANTS, FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR RESALE
IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE 1933 ACT; PROVIDED, HOWEVER, THAT BY
MAKING THE REPRESENTATIONS HEREIN, SUCH BUYER DOES NOT AGREE TO HOLD ANY OF THE
SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO
DISPOSE OF THE SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A
REGISTRATION STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.  SUCH BUYER IS
ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.  SUCH
BUYER PRESENTLY DOES NOT HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON (AS DEFINED IN SECTION 3(R)) TO DISTRIBUTE ANY OF
THE SECURITIES.  IN ADDITION, NOTWITHSTANDING ANY CONTRARY PROVISION IN ANY
TRANSACTION DOCUMENT, FOR A PERIOD OF FOUR (4) MONTHS AFTER THE CLOSING DATE,
NONE OF THE BUYERS OR ANY AFFILIATE DIRECTLY CONTROLLED BY A BUYER SHALL
DIRECTLY OR INDIRECTLY ENGAGE IN “SHORT SALES” OR OTHER SIMILAR HEDGING
STRATEGIES OF THE COMPANY’S COMMON STOCK.


 


(B)           ACCREDITED INVESTOR STATUS.  SUCH BUYER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


 


(C)           RELIANCE ON EXEMPTIONS.  SUCH BUYER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES
LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND
SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH BUYER
TO ACQUIRE THE SECURITIES.


 


(D)           INFORMATION.  SUCH BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES
WHICH HAVE BEEN REQUESTED BY SUCH BUYER.  SUCH BUYER AND ITS ADVISORS, IF ANY,
HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  NEITHER
SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY SUCH
BUYER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR
AFFECT SUCH BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN.

 

3

--------------------------------------------------------------------------------


 


(E)           NO GOVERNMENTAL REVIEW.  SUCH BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.


 


(F)            TRANSFER OR RESALE.  SUCH BUYER UNDERSTANDS THAT, EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE SECURITIES HAVE NOT BEEN AND
ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS (I)
SUBSEQUENTLY REGISTERED THEREUNDER, (II) SUCH BUYER SHALL HAVE DELIVERED TO THE
COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT
THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED
OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (III) SUCH
BUYER SHALL HAVE SATISFIED THE REQUIREMENTS OF RULE 144(K) PROMULGATED UNDER THE
1933 ACT, AS AMENDED (OR A SUCCESSOR RULE THERETO).  THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES AND SUCH PLEDGE OF SECURITIES SHALL NOT BE
DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE SECURITIES HEREUNDER, AND NO
BUYER EFFECTING A PLEDGE OF SECURITIES SHALL BE REQUIRED TO PROVIDE THE COMPANY
WITH ANY NOTICE THEREOF OR OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, INCLUDING, WITHOUT
LIMITATION, THIS SECTION 2(F); PROVIDED, THAT IN ORDER TO MAKE ANY SALE,
TRANSFER OR ASSIGNMENT OF SECURITIES, SUCH BUYER AND ITS PLEDGEE SHALL MAKE SUCH
DISPOSITION IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN
EXEMPTION UNDER THE 1933 ACT.


 


(G)           LEGENDS.  SUCH BUYER UNDERSTANDS THAT THE CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE PREFERRED SHARES AND THE WARRANTS AND, UNTIL SUCH
TIME AS THE RESALE OF THE REGISTRABLE SECURITIES HAS BEEN REGISTERED UNDER THE
1933 ACT AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, THE STOCK
CERTIFICATES REPRESENTING THE REGISTRABLE SECURITIES, EXCEPT AS SET FORTH BELOW,
SHALL BEAR ANY LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND A
RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER
ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):


 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION

 

4

--------------------------------------------------------------------------------


 

IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the 1933 Act, or (iii) such holder provides the
Company with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act, as amended (or
a successor rule thereto) (“Rule 144”).

 


(H)           AUTHORIZATION; VALIDITY; ENFORCEMENT.  THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED ON BEHALF OF SUCH BUYER AND CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF SUCH BUYER ENFORCEABLE AGAINST SUCH BUYER IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.


 


(I)            RESIDENCY.  SUCH BUYER IS A RESIDENT OF THAT COUNTRY OR STATE
SPECIFIED BELOW ITS ADDRESS ON THE SCHEDULE OF BUYERS.


 


(J)            ORGANIZATION.  SUCH BUYER IS VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, AND HAS THE
REQUISITE POWER AND AUTHORIZATION TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTION CONTEMPLATED HEREBY.


 


(K)           PLACEMENT AGENT.  NO BROKER’S, FINDERS’ OR PLACEMENT AGENT FEES OR
COMMISSION WILL BE PAYABLE TO ANY PERSON RETAINED BY, OR ON BEHALF OF, THE
BUYERS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN.


 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO EACH OF THE BUYERS THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE COMPANY SET FORTH BELOW ARE TRUE AND CORRECT EXCEPT AS
SPECIFICALLY SET FORTH IN THE DISCLOSURE SCHEDULE ATTACHED HERETO (THE
“DISCLOSURE SCHEDULE”).  THE DISCLOSURE SCHEDULE SHALL BE ARRANGED IN PARAGRAPHS
CORRESPONDING TO THE LETTERED PARAGRAPHS CONTAINED IN THIS SECTION 3.  THE
DISCLOSURES IN ANY PARAGRAPH OF THE DISCLOSURE SCHEDULE SHALL BE DEEMED TO BE
DISCLOSED AND INCORPORATED IN ANY OTHER PARAGRAPH OF THE DISCLOSURE SCHEDULE
WHEN SUCH DISCLOSURE WOULD BE APPROPRIATE AND THE RELEVANCE OF SUCH DISCLOSURE
IS REASONABLY CLEAR FROM THE CONTEXT AND CONTENT OF THE DISCLOSURE.

 

5

--------------------------------------------------------------------------------


 


(A)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS
“SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY ENTITY IN WHICH
THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS AT LEAST 20% OF THE CAPITAL STOCK OR
HOLDS A COMPARABLE EQUITY OR SIMILAR INTEREST) ARE ENTITIES DULY ORGANIZED AND
VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH
THEY ARE ORGANIZED, AND HAVE THE REQUISITE CORPORATE OR OTHER POWER AND
AUTHORIZATION TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS
A FOREIGN ENTITY TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION IN
WHICH ITS OWNERSHIP OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE
SO QUALIFIED OR BE IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT”
MEANS ANY MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, ASSETS,
OPERATIONS, RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR ON THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE OTHER TRANSACTION DOCUMENTS (AS DEFINED
BELOW) OR ON THE AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS
UNDER THE TRANSACTION DOCUMENTS.  THE COMPANY HAS NO SUBSIDIARIES EXCEPT AS SET
FORTH ON SCHEDULE 3(A).


 


(B)           AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE CERTIFICATE OF DESIGNATIONS, THE
REGISTRATION RIGHTS AGREEMENT, THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS
DEFINED IN SECTION 5(B)), THE ESCROW AGREEMENT, THE WARRANTS AND EACH OF THE
OTHER AGREEMENTS ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”) AND TO ISSUE THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF.  THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE PREFERRED SHARES AND
THE WARRANTS AND THE RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE CONVERSION
SHARES AND THE WARRANT SHARES ISSUABLE UPON CONVERSION OR EXERCISE THEREOF, AS
THE CASE MAY BE, HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS
AND NO FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF
DIRECTORS OR ITS STOCKHOLDERS.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO,
OR AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.  AS OF THE CLOSING, THE CERTIFICATE OF DESIGNATIONS IN THE FORM
ATTACHED AS EXHIBIT A SHALL HAVE BEEN FILED ON OR PRIOR TO THE CLOSING DATE WITH
THE SECRETARY OF STATE OF THE STATE OF DELAWARE AND SHALL BE IN FULL FORCE AND
EFFECT, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS AND SHALL
NOT HAVE BEEN AMENDED.


 


(C)           ISSUANCE OF SECURITIES.  THE PREFERRED SHARES AND WARRANTS ARE
DULY AUTHORIZED AND, UPON ISSUANCE IN ACCORDANCE WITH THE TERMS HEREOF, SHALL BE
VALIDLY ISSUED, FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE
THEREOF, AND THE PREFERRED SHARES SHALL BE ENTITLED TO THE RIGHTS AND
PREFERENCES AS SET FORTH IN THE CERTIFICATE OF DESIGNATIONS.  AS OF THE CLOSING,
A NUMBER OF SHARES OF COMMON STOCK SHALL HAVE BEEN DULY AUTHORIZED AND RESERVED
FOR ISSUANCE WHICH EQUALS 125% OF THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OR EXERCISE OF THE PREFERRED SHARES AND WARRANTS TO BE
ISSUED AT THE

 

6

--------------------------------------------------------------------------------


 


CLOSING.  UPON CONVERSION OR EXERCISE IN ACCORDANCE WITH THE PREFERRED SHARES OR
THE WARRANTS, AS THE CASE MAY BE, THE CONVERSION SHARES AND THE WARRANT SHARES,
RESPECTIVELY, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM
ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF, WITH THE HOLDERS
BEING ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK.  ASSUMING THE
ACCURACY OF EACH OF THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN
SECTION 2, THE ISSUANCE BY THE COMPANY OF THE SECURITIES IS EXEMPT FROM
REGISTRATION UNDER THE 1933 ACT.


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION, THE
ISSUANCE OF THE PREFERRED SHARES AND WARRANTS AND RESERVATION FOR ISSUANCE AND
ISSUANCE OF THE CONVERSION SHARES AND THE WARRANT SHARES) WILL NOT (I) RESULT IN
A VIOLATION OF THE CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF
DESIGNATIONS, PREFERENCES AND RIGHTS OF ANY OUTSTANDING SERIES OF PREFERRED
STOCK OR BYLAWS OF THE COMPANY OR ANY SUBSIDIARY, (II) CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR
INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND
OR AFFECTED, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS
AND THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET OVER-THE-COUNTER
BULLETIN BOARD (THE “PRINCIPAL MARKET”)) APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR AFFECTED.


 


(E)           CONSENTS.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND
REGISTRATIONS WHICH THE COMPANY IS REQUIRED AS OF THE CLOSING DATE TO OBTAIN TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THE
TRANSACTION DOCUMENTS IN ACCORDANCE WITH THEIR TERMS, THE ABSENCE OF WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT, HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO
THE CLOSING DATE.  THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR
CIRCUMSTANCES WHICH MIGHT REASONABLY BE EXPECTED TO PREVENT THE COMPANY FROM
OBTAINING OR EFFECTING ANY OF THE FOREGOING.  THE COMPANY IS NOT IN VIOLATION OF
THE LISTING REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE OF ANY
FACTS WHICH COULD REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE COMMON STOCK
IN THE FORESEEABLE FUTURE.


 


(F)            ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF SECURITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING SOLELY IN THE CAPACITY
OF ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND THAT NO BUYER IS AN OFFICER OR
DIRECTOR OF THE COMPANY.  THE COMPANY FURTHER ACKNOWLEDGES THAT NO BUYER IS
ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR
CAPACITY) WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND ANY ADVICE GIVEN BY A BUYER OR ANY OF ITS
REPRESENTATIVES OR AGENTS IN CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS MERELY INCIDENTAL TO SUCH
BUYER’S PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH
BUYER THAT THE COMPANY’S DECISION TO ENTER INTO THE TRANSACTION DOCUMENTS HAS
BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION BY THE COMPANY AND ITS
REPRESENTATIVES.

 

7

--------------------------------------------------------------------------------


 


(G)           NO GENERAL SOLICITATION; PLACEMENT AGENT.  NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF THE
SECURITIES.  NO BROKER’S, FINDER’S OR PLACEMENT AGENT FEE OR COMMISSION WILL BE
PAYABLE TO ANY PERSON RETAINED BY, OR ON BEHALF OF, THE COMPANY WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREIN (INCLUDING, WITHOUT LIMITATION, THE SALE OF
THE PREFERRED SHARES AND THE WARRANTS).


 


(H)           NO INTEGRATED OFFERING.  NONE OF THE COMPANY, ITS SUBSIDIARIES,
ANY OF THEIR AFFILIATES, OR ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SECURITIES UNDER THE 1933 ACT OR CAUSE THIS OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE 1933 ACT OR
ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION,
UNDER THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON
WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.  NONE OF
THE COMPANY, ITS SUBSIDIARIES, THEIR AFFILIATES AND ANY PERSON ACTING ON THEIR
BEHALF WILL TAKE ANY ACTION OR STEPS REFERRED TO IN THE PRECEDING SENTENCE THAT
WOULD REQUIRE REGISTRATION OF ANY OF THE SECURITIES UNDER THE 1933 ACT OR CAUSE
THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


(I)            DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT
THE NUMBER OF CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE PREFERRED SHARES
AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS WILL INCREASE IN
CERTAIN CIRCUMSTANCES.  THE COMPANY FURTHER ACKNOWLEDGES THAT, SUBJECT TO THE
TERMS AND CONDITIONS OF THE TRANSACTION DOCUMENTS, ITS OBLIGATION TO ISSUE
CONVERSION SHARES UPON CONVERSION OF THE PREFERRED SHARES IN ACCORDANCE WITH
THIS AGREEMENT AND THE PREFERRED SHARES AND ITS OBLIGATION TO ISSUE THE WARRANT
SHARES UPON EXERCISE OF THE WARRANTS IN ACCORDANCE WITH THIS AGREEMENT AND THE
WARRANTS IS, IN EACH CASE, ABSOLUTE AND UNCONDITIONAL REGARDLESS OF THE DILUTIVE
EFFECT THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER
STOCKHOLDERS OF THE COMPANY.


 


(J)            APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT.  THE
COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION
(AS DEFINED IN SECTION 3(Q)) OR THE LAWS OF THE STATE OF ITS INCORPORATION WHICH
IS OR COULD BECOME APPLICABLE TO ANY BUYER AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S
ISSUANCE OF THE SECURITIES AND ANY BUYER’S OWNERSHIP OF THE SECURITIES.  THE
COMPANY HAS NOT ADOPTED A STOCKHOLDER RIGHTS PLAN OR SIMILAR ARRANGEMENT
RELATING TO ACCUMULATIONS OF BENEFICIAL OWNERSHIP OF COMMON STOCK OR A CHANGE IN
CONTROL OF THE COMPANY.


 


(K)           SEC DOCUMENTS; FINANCIAL STATEMENTS.  SINCE APRIL 4, 2000, THE
COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”) (ALL OF THE
FOREGOING FILED PRIOR TO THE DATE OF THE CLOSING, AND ALL EXHIBITS INCLUDED
THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC
DOCUMENTS”).  THE

 

8

--------------------------------------------------------------------------------


 


COMPANY HAS DELIVERED TO THE BUYERS OR THEIR RESPECTIVE REPRESENTATIVES TRUE,
CORRECT AND COMPLETE COPIES OF THE SEC DOCUMENTS NOT AVAILABLE ON THE EDGAR
SYSTEM.  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS,
AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II)
IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE BUYERS WHICH IS NOT INCLUDED IN THE SEC DOCUMENTS CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCE UNDER
WHICH THEY ARE OR WERE MADE AND, TAKEN TOGETHER WITH THE INFORMATION SET FORTH
IN THE SEC DOCUMENTS, NOT MISLEADING.


 


(L)            ABSENCE OF CERTAIN CHANGES.  SINCE DECEMBER 31, 2003, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE AND NO MATERIAL ADVERSE DEVELOPMENT IN THE
BUSINESS, PROPERTIES, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF
OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS SUBSIDIARIES.  SINCE DECEMBER 31,
2003, THE COMPANY HAS NOT (I) DECLARED OR PAID ANY DIVIDENDS, (II) SOLD ANY
ASSETS, INDIVIDUALLY OR IN THE AGGREGATE, OUTSIDE OF THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, (III) HAD CAPITAL EXPENDITURES OUTSIDE
OF THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, (IV) ENGAGED
IN ANY TRANSACTION WITH ANY AFFILIATE OR (V) ENGAGED IN ANY OTHER TRANSACTION
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE.  THE
COMPANY HAS NOT TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO ANY BANKRUPTCY
LAW NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT ITS
CREDITORS INTEND TO INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY ACTUAL
KNOWLEDGE OF ANY FACT WHICH WOULD REASONABLY LEAD A CREDITOR TO DO SO.  THE
COMPANY IS NOT AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY TO OCCUR AT THE CLOSING, WILL NOT BE INSOLVENT
(AS DEFINED BELOW).  FOR PURPOSES OF THIS SECTION 3(L), “INSOLVENT” MEANS (I)
THE PRESENT FAIR SALEABLE VALUE OF THE COMPANY’S ASSETS IS LESS THAN THE AMOUNT
REQUIRED TO PAY THE COMPANY’S TOTAL INDEBTEDNESS, CONTINGENT OR OTHERWISE, (II)
THE COMPANY IS UNABLE TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT
OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED, (III)
THE COMPANY INTENDS TO INCUR OR BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE
BEYOND ITS ABILITY TO PAY AS SUCH DEBTS MATURE OR (IV) THE COMPANY HAS
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED.


 


(M)          NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. 
NO EVENT, LIABILITY, DEVELOPMENT, CIRCUMSTANCE OR TRANSACTION HAS OCCURRED OR

 

9

--------------------------------------------------------------------------------


 


EXISTS, OR IS CONTEMPLATED TO OCCUR, WITH RESPECT TO THE COMPANY OR ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR
FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER
APPLICABLE SECURITIES LAWS (INCLUDING PURSUANT TO THE ANTI-FRAUD PROVISIONS
THEREOF) ON A REGISTRATION STATEMENT ON FORM S-1 FILED WITH THE SEC RELATING TO
AN ISSUANCE AND SALE BY THE COMPANY OF ITS COMMON STOCK AND WHICH HAS NOT BEEN
PUBLICLY ANNOUNCED.


 


(N)           CONDUCT OF BUSINESS; REGULATORY PERMITS.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT UNDER ITS
CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, PREFERENCES AND
RIGHTS OF ANY OUTSTANDING SERIES OF PREFERRED STOCK OR BYLAWS.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT, DECREE OR
ORDER OR ANY STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES, AND NONE OF THE COMPANY NOR ANY OF ITS SUBSIDIARIES
WILL CONDUCT ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR
POSSIBLE VIOLATIONS WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY IS NOT IN VIOLATION OF ANY OF THE
RULES, REGULATIONS OR REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE
OF ANY FACTS OR CIRCUMSTANCES WHICH WOULD REASONABLY LEAD TO DELISTING OR
SUSPENSION OF THE COMMON STOCK BY THE PRINCIPAL MARKET IN THE FORESEEABLE
FUTURE.  SINCE JUNE 29, 2001, (I) THE COMMON STOCK HAS BEEN DESIGNATED FOR
QUOTATION OR LISTED ON THE PRINCIPAL MARKET, (II) TRADING IN THE COMMON STOCK
HAS NOT BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET AND (III) THE COMPANY
HAS RECEIVED NO COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL
MARKET REGARDING THE SUSPENSION OR DELISTING OF THE COMMON STOCK FROM THE
PRINCIPAL MARKET.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS COULD
NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY
NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
CERTIFICATE, AUTHORIZATION OR PERMIT.


 


(O)           FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING
ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS, IN THE COURSE OF ITS
ACTIONS FOR, OR ON BEHALF OF, THE COMPANY (I) USED ANY CORPORATE FUNDS FOR ANY
UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING
TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY
FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; (III)
VIOLATED OR IS IN VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT
PRACTICES ACT OF 1977, AS AMENDED; OR (IV) MADE ANY UNLAWFUL BRIBE, REBATE,
PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR
DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.


 


(P)           TRANSACTIONS WITH AFFILIATES.  NONE OF THE OFFICERS, DIRECTORS OR
EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN FOR ORDINARY COURSE SERVICES AS
CONSULTANTS, EMPLOYEES, OFFICERS OR DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY SUCH OFFICER, DIRECTOR OR EMPLOYEE OR, TO THE
KNOWLEDGE OF THE

 

10

--------------------------------------------------------------------------------


 


COMPANY, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH ANY SUCH
OFFICER, DIRECTOR, OR EMPLOYEE HAS AN INTEREST OR IS AN OFFICER, DIRECTOR,
TRUSTEE OR PARTNER.


 


(Q)           CAPITALIZATION.  AS OF THE DATE HEREOF, THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF (X) 500,000,000 SHARES OF COMMON STOCK, OF
WHICH AS OF THE DATE HEREOF, 9,965,018 ARE ISSUED AND OUTSTANDING (NONE OF WHICH
ARE TREASURY SHARES), 2,457,256 SHARES ARE RESERVED FOR ISSUANCE PURSUANT TO THE
COMPANY’S STOCK OPTION AND PURCHASE PLANS AND 2,927,809 SHARES ARE RESERVED FOR
ISSUANCE PURSUANT TO SECURITIES (OTHER THAN THE AFOREMENTIONED OPTIONS, THE
PREFERRED SHARES AND THE WARRANTS) EXERCISABLE OR EXCHANGEABLE FOR, OR
CONVERTIBLE INTO, SHARES OF COMMON STOCK, AND (Y) 25,000,000 SHARES OF PREFERRED
STOCK, OF WHICH AS OF THE DATE HEREOF, NONE ARE ISSUED AND NONE ARE
OUTSTANDING.  ALL OF SUCH OUTSTANDING SHARES HAVE BEEN, OR UPON ISSUANCE WILL
BE, VALIDLY ISSUED AND FULLY PAID AND NONASSESSABLE.  EXCEPT AS SET FORTH ON
SCHEDULE 3(Q):  (I) NO SHARES OF THE COMPANY’S OR ANY SUBSIDIARY’S CAPITAL STOCK
ARE SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR RIGHTS OR ANY LIENS OR
ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY OR ANY SUBSIDIARY; (II) THERE
ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY SHARES OF CAPITAL
STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES OR RIGHTS CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY
SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (III) THERE
ARE NO OUTSTANDING DEBT SECURITIES, NOTES, CREDIT AGREEMENTS, CREDIT FACILITIES
OR OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING INDEBTEDNESS (AS
DEFINED IN SECTION 3(R)) OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND; (IV) THERE ARE NO
FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY MATERIAL AMOUNTS, EITHER SINGLY
OR IN THE AGGREGATE, FILED IN CONNECTION WITH THE COMPANY OR ANY SUBSIDIARY; (V)
THERE ARE NO AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OBLIGATED TO REGISTER THE SALE OF ANY OF THEIR SECURITIES UNDER
THE 1933 ACT (EXCEPT THE REGISTRATION RIGHTS AGREEMENT); (VI) THERE ARE NO
OUTSTANDING SECURITIES OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
WHICH CONTAIN ANY REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES; (VII) THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING
ANTI-DILUTION, PREEMPTIVE OR SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE
ISSUANCE OF THE SECURITIES OR OTHERWISE; (VIII) THE COMPANY DOES NOT HAVE ANY
STOCK APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR
PLAN OR AGREEMENT; AND (IX) THE COMPANY AND ITS SUBSIDIARIES HAVE NO LIABILITIES
OR OBLIGATIONS REQUIRED TO BE DISCLOSED IN THE SEC DOCUMENTS (AS DEFINED HEREIN)
BUT NOT SO DISCLOSED IN THE SEC DOCUMENTS.  THE COMPANY HAS FURNISHED TO THE
BUYER TRUE, CORRECT AND COMPLETE COPIES OF THE COMPANY’S AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF
(TOGETHER WITH ANY CERTIFICATE OF DESIGNATIONS OF ANY OUTSTANDING SERIES OF
PREFERRED STOCK OF THE COMPANY, THE “CERTIFICATE OF INCORPORATION”), AND THE
COMPANY’S AMENDED AND RESTATED BYLAWS, AS AMENDED AND AS IN EFFECT ON THE DATE
HEREOF (THE “BYLAWS”), AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, COMMON STOCK AND THE MATERIAL RIGHTS OF THE
HOLDERS THEREOF IN RESPECT THERETO.

 

11

--------------------------------------------------------------------------------


 


(R)            INDEBTEDNESS AND OTHER CONTRACTS.  EXCEPT AS SET FORTH ON
SCHEDULE 3(R), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS ANY
OUTSTANDING INDEBTEDNESS (AS DEFINED BELOW), (II) IS A PARTY TO ANY CONTRACT,
AGREEMENT OR INSTRUMENT, THE VIOLATION OF WHICH, OR DEFAULT UNDER WHICH, BY THE
OTHER PARTY(IES) TO SUCH CONTRACT, AGREEMENT OR INSTRUMENT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (III) IS IN VIOLATION OF ANY
TERM OF OR IN DEFAULT UNDER ANY CONTRACT, AGREEMENT OR INSTRUMENT, EXCEPT WHERE
SUCH VIOLATIONS AND DEFAULTS COULD NOT REASONABLY BE EXPECTED TO RESULT,
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT, OR (IV) IS A
PARTY TO ANY CONTRACT, AGREEMENT OR INSTRUMENT, THE PERFORMANCE OF WHICH, IN THE
JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE COMPANY HAS FILED ALL MATERIAL CONTRACTS IN ACCORDANCE WITH
ITEM 601 OF REGULATION S-K AS EXHIBITS TO ALL REPORTS REQUIRED TO BE FILED BY
THE COMPANY UNDER THE 1934 ACT.  FOR PURPOSES OF THIS AGREEMENT:  (X)
“INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT DUPLICATION (A) ALL INDEBTEDNESS FOR
BORROWED MONEY (INCLUDING, WITHOUT LIMITATION, ADDITIONAL BORROWINGS UNDER THE
COMPANY’S EXISTING CREDIT FACILITIES), (B) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR
ASSUMED AS THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE
PAYABLES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS), (C) ALL REIMBURSEMENT
OR PAYMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER
SIMILAR INSTRUMENTS, (D) ALL OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES
OR SIMILAR INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN
CONNECTION WITH THE ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ALL
INDEBTEDNESS CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT, OR INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO
ANY PROPERTY OR ASSETS ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN
THOUGH THE RIGHTS AND REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE
EVENT OF DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY OR ASSET),
(F) ALL MONETARY OBLIGATIONS UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN
CONNECTION WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED
FOR THE PERIODS COVERED THEREBY, IS CLASSIFIED AS A CAPITAL LEASE, (G) ALL
INDEBTEDNESS REFERRED TO IN CLAUSES (A) THROUGH (F) ABOVE SECURED BY (OR FOR
WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS AN EXISTING RIGHT, CONTINGENT OR
OTHERWISE, TO BE SECURED BY) ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY
INTEREST OR OTHER ENCUMBRANCE (EACH, A “LIEN”) UPON OR IN ANY PROPERTY OR ASSETS
(INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON, EVEN THOUGH THE
PERSON WHICH OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR BECOME LIABLE FOR
THE PAYMENT OF SUCH INDEBTEDNESS, AND (H) ALL CONTINGENT OBLIGATIONS IN RESPECT
OF INDEBTEDNESS OR OBLIGATIONS OF OTHERS OF THE KINDS REFERRED TO IN CLAUSES (A)
THROUGH (G) ABOVE; (Y) “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY
DIRECT OR INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH
RESPECT TO ANY INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER
PERSON IF THE PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY,
OR THE PRIMARY EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH
LIABILITY THAT SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS
RELATING THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY
WILL BE PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO; AND
(Z) “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION, ANY OTHER
FORM OF LEGAL ENTITY AND A GOVERNMENT OR ANY DEPARTMENT, AGENCY OR SUBDIVISION
THEREOF.  AS OF THE DATE HEREOF, THE AMOUNT OF THE OVERADVANCE OUTSTANDING UNDER
THE REVOLVING CREDIT FACILITY WITH LAURUS IS $2,157,630.


 


(S)           ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION, WHETHER CRIMINAL, CIVIL OR OTHERWISE, BEFORE OR BY THE
PRINCIPAL MARKET, ANY COURT, ARBITRATIONAL BODY, PUBLIC BOARD, GOVERNMENT
AGENCY, SELF-REGULATORY ORGANIZATION OR BODY

 

12

--------------------------------------------------------------------------------


 


PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE
COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF THE
COMPANY’S OR THE COMPANY’S SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR
CAPACITIES AS SUCH, EXCEPT AS DISCLOSED IN ITEM 3 OF THE COMPANY’S ANNUAL REPORT
ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2003 OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS AND THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE DIRECTORS OR OFFICERS OF THE COMPANY HAS
BEEN A PARTY TO ANY SECURITIES RELATED LITIGATION DURING THE PAST FIVE YEARS,
OTHER THAN AS DISCLOSED IN THE SEC DOCUMENTS.


 


(T)            INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE INSURED
BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT COULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(U)           EMPLOYEE RELATIONS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR EMPLOYS ANY
MEMBER OF A UNION.  THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR
RELATIONS WITH THEIR EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER OF THE COMPANY
(AS DEFINED IN RULE 501(F) UNDER THE 1933 ACT) HAS NOTIFIED THE COMPANY THAT
SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR OTHERWISE TERMINATE SUCH OFFICER’S
EMPLOYMENT WITH THE COMPANY.  NO EXECUTIVE OFFICER OF THE COMPANY, TO THE
KNOWLEDGE OF THE COMPANY, IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY
MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR
PROPRIETARY INFORMATION AGREEMENT, NON-COMPETITION AGREEMENT, OR ANY OTHER
CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT, AND, TO THE KNOWLEDGE OF THE
COMPANY, THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER DOES NOT
SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY MATERIAL LIABILITY WITH
RESPECT TO ANY OF THE FOREGOING MATTERS.  THE COMPANY AND ITS SUBSIDIARIES ARE
IN COMPLIANCE WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS
RESPECTING EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE COULD
NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(V)           TITLE.  THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE TO ALL PERSONAL PROPERTY OWNED BY THEM WHICH IS MATERIAL TO THE BUSINESS
OF THE COMPANY AND ITS SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND DEFECTS EXCEPT (I) IMMATERIAL LIENS FOR TAXES NOT YET
DELINQUENT, (II) IMMATERIAL MECHANICS’ AND MATERIALMEN’S LIENS (AND OTHER
SIMILAR LIENS), AND IMMATERIAL LIENS UNDER OPERATING AND SIMILAR AGREEMENTS, TO
THE EXTENT THE SAME RELATE TO EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND THAT ARE NOT YET DUE, (III) THAT ARE
ROUTINE GOVERNMENTAL APPROVALS, OR (IV) SUCH AS DO NOT MATERIALLY AFFECT THE
VALUE OF SUCH PROPERTY AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE
MADE OF SUCH PROPERTY BY THE COMPANY AND ANY OF ITS SUBSIDIARIES.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES OWNS ANY REAL PROPERTY.  ANY REAL PROPERTY
AND FACILITIES HELD UNDER LEASE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE
HELD BY

 

13

--------------------------------------------------------------------------------


 


THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE
NOT MATERIAL AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF
SUCH PROPERTY AND BUILDINGS BY THE COMPANY AND ITS SUBSIDIARIES.


 


(W)          INTELLECTUAL PROPERTY RIGHTS. THE COMPANY AND ITS SUBSIDIARIES OWN
OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES,
SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE NAMES, PATENTS, PATENT
RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL
AUTHORIZATIONS, TRADE SECRETS AND OTHER INTELLECTUAL PROPERTY RIGHTS
(“INTELLECTUAL PROPERTY RIGHTS”) NECESSARY OR MATERIAL TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS NOW CONDUCTED.  NONE OF THE COMPANY’S INTELLECTUAL
PROPERTY RIGHTS HAVE EXPIRED OR TERMINATED, OR ARE EXPECTED TO EXPIRE OR
TERMINATE WITHIN TWO YEARS FROM THE DATE OF THIS AGREEMENT.  THE COMPANY DOES
NOT HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES OF
INTELLECTUAL PROPERTY RIGHTS OF OTHERS.  THERE IS NO CLAIM, ACTION OR PROCEEDING
BEING MADE OR BROUGHT, OR TO THE KNOWLEDGE OF THE COMPANY, BEING THREATENED,
AGAINST THE COMPANY OR ITS SUBSIDIARIES REGARDING ITS INTELLECTUAL PROPERTY
RIGHTS.  THE EXECUTIVE OFFICERS OF THE COMPANY DO NOT HAVE ANY KNOWLEDGE OF ANY
FACTS OR CIRCUMSTANCES WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING
INFRINGEMENTS OR CLAIMS, ACTIONS OR PROCEEDINGS.  THE COMPANY AND ITS
SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT THE SECRECY,
CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTIES.


 


(X)            ENVIRONMENTAL LAWS.  THE COMPANY AND ITS SUBSIDIARIES (I) ARE IN
COMPLIANCE WITH ANY AND ALL ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED), (II)
HAVE RECEIVED ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER
APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III)
ARE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR
APPROVAL WHERE, IN EACH OF THE FOREGOING CLAUSES (I), (II) AND (III), THE
FAILURE TO SO COMPLY COULD BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS
ALL FEDERAL, STATE, LOCAL OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF
HUMAN HEALTH OR THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, AMBIENT AIR,
SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING,
WITHOUT LIMITATION, LAWS RELATING TO EMISSIONS, DISCHARGES, RELEASES OR
THREATENED RELEASES OF CHEMICALS, POLLUTANTS, CONTAMINANTS, OR TOXIC OR
HAZARDOUS SUBSTANCES OR WASTES (COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE
ENVIRONMENT, OR OTHERWISE RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION,
USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS,
AS WELL AS ALL AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS,
INJUNCTIONS, JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS,
PLANS OR REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.


 


(Y)           SUBSIDIARY RIGHTS.  THE COMPANY OR ONE OF ITS SUBSIDIARIES HAS THE
UNRESTRICTED RIGHT TO VOTE, AND (SUBJECT TO LIMITATIONS IMPOSED BY APPLICABLE
LAW) TO RECEIVE DIVIDENDS AND DISTRIBUTIONS ON, ALL CAPITAL SECURITIES OF ITS
SUBSIDIARIES AS OWNED BY THE COMPANY OR SUCH SUBSIDIARY.


 


(Z)            TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS
MADE OR FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS
AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT, (II) HAS
PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND FOR WHICH IT HAS SET ASIDE ON ITS


 

14

--------------------------------------------------------------------------------


 


BOOKS A PROVISION IN THE AMOUNT OF SUCH TAXES BEING CONTESTED IN GOOD FAITH AND
(III) HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT
OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS,
REPORTS OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES CLAIMED TO BE DUE BY
THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW
OF NO BASIS FOR ANY SUCH CLAIM.


 


(AA)         INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
AND LIABILITY ACCOUNTABILITY, (III) ACCESS TO ASSETS OR INCURRENCE OF
LIABILITIES IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS AND
LIABILITIES IS COMPARED WITH THE EXISTING ASSETS AND LIABILITIES AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCE.  THE
COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS DEFINED IN
RULE 13A-14 UNDER THE 1934 ACT) THAT ARE EFFECTIVE IN ENSURING THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS
UNDER THE 1934 ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED, WITHIN THE
TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC, INCLUDING, WITHOUT
LIMITATION, CONTROLS AND PROCEDURES DESIGNED TO ENSURE THAT INFORMATION REQUIRED
TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS UNDER THE
1934 ACT IS ACCUMULATED AND COMMUNICATED TO THE COMPANY’S MANAGEMENT, INCLUDING
ITS PRINCIPAL EXECUTIVE OFFICER OR OFFICERS AND ITS PRINCIPAL FINANCIAL OFFICER
OR OFFICERS, AS APPROPRIATE, TO ALLOW TIMELY DECISIONS REGARDING REQUIRED
DISCLOSURE.


 


(BB)         SARBANES-OXLEY ACT.  THE COMPANY IS IN COMPLIANCE WITH ANY AND ALL
APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 (“SARBANES-OXLEY”)
THAT ARE EFFECTIVE AS OF THE DATE HEREOF, AND ANY AND ALL APPLICABLE RULES AND
REGULATIONS PROMULGATED BY THE SEC THEREUNDER THAT ARE EFFECTIVE AS OF THE DATE
HEREOF.


 


(CC)         INVESTMENT COMPANY STATUS.  THE COMPANY IS NOT, AND UPON
CONSUMMATION OF THE SALE OF THE SECURITIES WILL NOT BE, AN “INVESTMENT COMPANY,”
A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY” OR AN “AFFILIATED PERSON” OF, OR
“PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY” AS SUCH TERMS
ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


4.             COVENANTS.


 


(A)           BEST EFFORTS.  EACH PARTY SHALL USE ITS BEST EFFORTS TIMELY TO
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 6
AND 7 OF THIS AGREEMENT.


 


(B)           FORM D AND BLUE SKY.  THE COMPANY AGREES TO FILE A FORM D WITH
RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A COPY
THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL, ON OR
BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR TO QUALIFY THE
SECURITIES FOR SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT
UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED
STATES (OR TO OBTAIN AN


 

15

--------------------------------------------------------------------------------


 


EXEMPTION FROM SUCH QUALIFICATION), AND SHALL PROVIDE EVIDENCE OF ANY SUCH
ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE CLOSING DATE.  THE COMPANY
SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE OFFER AND SALE OF THE
SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES
OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


 


(C)           REPORTING STATUS.  UNTIL THE DATE ON WHICH THE INVESTORS (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) SHALL HAVE SOLD ALL THE CONVERSION
SHARES AND WARRANT SHARES AND NONE OF THE PREFERRED SHARES OR WARRANTS ARE
OUTSTANDING (THE “REPORTING PERIOD”), THE COMPANY SHALL FILE TIMELY REPORTS
REQUIRED TO BE FILED WITH THE SEC PURSUANT TO THE 1934 ACT, AND THE COMPANY
SHALL NOT TERMINATE ITS STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE
1934 ACT EVEN IF THE 1934 ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD
OTHERWISE PERMIT SUCH TERMINATION.


 


(D)           USE OF PROCEEDS.  THE COMPANY WILL USE $2,157,630 OF THE PROCEEDS
FROM THE SALE OF THE SECURITIES TO REPAY CERTAIN INDEBTEDNESS TO LAURUS AT
CLOSING AS CONTEMPLATED PURSUANT TO SECTION 1(C)(II) ABOVE.  THE BALANCE OF THE
PROCEEDS FROM THE SALE OF THE SECURITIES SHALL BE FOR WORKING CAPITAL AND
GENERAL CORPORATE PURPOSES AND NOT FOR THE REDEMPTION OR REPURCHASE OF ANY OF
ITS EQUITY SECURITIES EXCEPT IN CONNECTION WITH A PERMITTED PROHA TRANSACTION
(AS SUCH TERM IS DEFINED IN THE CERTIFICATE OF DESIGNATIONS).


 


(E)           FINANCIAL INFORMATION.  THE COMPANY AGREES TO SEND THE FOLLOWING
TO EACH BUYER DURING THE REPORTING PERIOD (I) UNLESS THE FOLLOWING ARE FILED
WITH THE SEC THROUGH EDGAR AND ARE AVAILABLE TO THE PUBLIC THROUGH THE EDGAR
SYSTEM, WITHIN ONE (1) BUSINESS DAY AFTER THE FILING THEREOF WITH THE SEC, A
COPY OF ITS ANNUAL REPORTS ON FORM 10-K, ITS QUARTERLY REPORTS ON FORM 10-Q, ANY
CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION STATEMENTS OR AMENDMENTS FILED
PURSUANT TO THE 1933 ACT, (II) ON THE SAME DAY AS THE RELEASE THEREOF, FACSIMILE
COPIES OF ALL PRESS RELEASES ISSUED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
AND (III) COPIES OF ANY NOTICES AND OTHER INFORMATION MADE AVAILABLE OR GIVEN TO
THE SECURITYHOLDERS OF THE COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE MAKING
AVAILABLE OR GIVING THEREOF TO THE SECURITYHOLDERS.  AS USED HEREIN, “BUSINESS
DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL
BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN
CLOSED.


 


(F)            LISTING.  THE COMPANY SHALL PROMPTLY SECURE THE LISTING OF ALL OF
THE REGISTRABLE SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT)
UPON EACH NATIONAL SECURITIES EXCHANGE AND AUTOMATED QUOTATION SYSTEM, IF ANY,
UPON WHICH SHARES OF COMMON STOCK ARE THEN LISTED (SUBJECT TO OFFICIAL NOTICE OF
ISSUANCE) AND SHALL MAINTAIN, SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL
BE SO LISTED, SUCH LISTING OF ALL REGISTRABLE SECURITIES FROM TIME TO TIME
ISSUED OR ISSUABLE UNDER THE TERMS OF THE TRANSACTION DOCUMENTS.  THE COMPANY
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY SECURE THE LISTING OF
ALL OF ITS COMMON STOCK INCLUDING THE REGISTRABLE SECURITIES ON THE NASDAQ
NATIONAL MARKET AT SUCH TIME AS IT QUALIFIES FOR RE-LISTING.  THE COMPANY SHALL
MAINTAIN THE COMMON STOCK’S AUTHORIZATION FOR QUOTATION ON THE THEN PRINCIPAL
MARKET.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY ACTION
WHICH COULD BE REASONABLY EXPECTED TO RESULT IN THE DELISTING OR SUSPENSION OF
THE COMMON STOCK ON THE PRINCIPAL MARKET.  THE COMPANY SHALL PAY ALL FEES AND
EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATIONS UNDER THIS SECTION 4(F).

 

16

--------------------------------------------------------------------------------


 


(G)           FEES.  THE COMPANY SHALL PAY THE REASONABLE FEES AND EXPENSES OF
EMANCIPATION CAPITAL LP (“EMANCIPATION”) OR ANY AFFILIATE THEREOF INCURRED IN
CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THE TRANSACTION DOCUMENTS AND
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS IN
AN AMOUNT NOT TO EXCEED $100,000 (THE “EXPENSE REIMBURSEMENT”).  EMANCIPATION
ACKNOWLEDGES THAT PRIOR TO THE DATE HEREOF IT HAS RECEIVED $40,000 TOWARD THE
EXPENSE REIMBURSEMENT AND MAY RECEIVE ADDITIONAL AMOUNTS TOWARD THE EXPENSE
REIMBURSEMENT PRIOR TO CLOSING (COLLECTIVELY, THE “ADVANCES”).  IN LIEU OF THE
FOREGOING PAYMENT, EMANCIPATION MAY WITHHOLD THE EXPENSE REIMBURSEMENT LESS ANY
ADVANCES FROM ITS PURCHASE PRICE AT THE CLOSING.  EMANCIPATION SHALL PROMPTLY
REFUND AFTER THE CLOSING THE AMOUNT OF ANY ADVANCES IN EXCESS OF THE EXPENSE
REIMBURSEMENT.  EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR IN THE
REGISTRATION RIGHTS AGREEMENT, EACH PARTY TO THIS AGREEMENT SHALL BEAR ITS OWN
EXPENSES IN CONNECTION WITH THE SALE OF THE SECURITIES TO THE BUYERS.


 


(H)           PLEDGE OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT
THE SECURITIES MAY BE PLEDGED BY AN INVESTOR (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) IN CONNECTION WITH A BONA FIDE MARGIN AGREEMENT OR OTHER LOAN
OR FINANCING ARRANGEMENT THAT IS SECURED BY SUCH SECURITIES.  THE PLEDGE OF THE
SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE
SECURITIES HEREUNDER, AND NO INVESTOR EFFECTING A PLEDGE OF SECURITIES SHALL BE
REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF OR OTHERWISE MAKE ANY
DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, INCLUDING, WITHOUT LIMITATION, SECTION 2(F) OF THIS AGREEMENT;
PROVIDED THAT AN INVESTOR AND ITS PLEDGEE SHALL BE REQUIRED TO COMPLY WITH THE
PROVISIONS OF SECTION 2(F) HEREOF IN ORDER TO EFFECT A SALE, TRANSFER OR
ASSIGNMENT OF SECURITIES TO SUCH PLEDGEE.  THE COMPANY HEREBY AGREES TO EXECUTE
AND DELIVER SUCH DOCUMENTATION AS A PLEDGEE OF SECURITIES MAY REASONABLY REQUEST
IN CONNECTION WITH A PLEDGE OF SUCH SECURITIES TO SUCH PLEDGEE BY AN INVESTOR.


 


(I)            DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION.  ON OR
BEFORE 8:30 A.M., NEW YORK CITY TIME, ON THE FIRST BUSINESS DAY FOLLOWING
EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K
DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS IN THE FORM REQUIRED BY THE 1934 ACT, AND ATTACHING THE MATERIAL
TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT (AND ALL
SCHEDULES TO THIS AGREEMENT), THE FORM OF THE CERTIFICATE OF DESIGNATIONS, THE
FORM OF WARRANT AND THE FORM OF THE REGISTRATION RIGHTS AGREEMENT) AS EXHIBITS
TO SUCH FILING (INCLUDING ALL ATTACHMENTS, THE “8-K FILING”).  THE COMPANY SHALL
PROVIDE THE BUYERS WITH A REASONABLE OPPORTUNITY TO REVIEW THE FORM 8-K PRIOR TO
THE 8-K FILING.  FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE SEC, NO
BUYER SHALL BE IN POSSESSION OF ANY MATERIAL, NONPUBLIC INFORMATION RECEIVED
FROM THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS, THAT IS NOT DISCLOSED IN THE 8-K FILING.  THE
COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ITS AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE ANY
BUYER WITH ANY MATERIAL NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF
ITS SUBSIDIARIES FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE SEC
WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH BUYER.  NO BUYER SHALL HAVE ANY
LIABILITY TO THE COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AGENTS FOR ANY SUCH DISCLOSURE. 
SUBJECT TO THE FOREGOING, NEITHER THE COMPANY NOR ANY BUYER SHALL ISSUE ANY
PRESS RELEASES OR ANY OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED,

 

17

--------------------------------------------------------------------------------


 


WITHOUT THE PRIOR APPROVAL OF ANY BUYER, TO MAKE ANY PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL
CONFORMITY WITH THE 8-K FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS
REQUIRED BY APPLICABLE LAW AND REGULATIONS, INCLUDING THE APPLICABLE RULES AND
REGULATIONS OF THE PRINCIPAL MARKET (PROVIDED THAT IN THE CASE OF CLAUSE (I)
EACH BUYER SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS
RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).


 


(J)            RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.  SO LONG AS 30% OF
THE PREFERRED SHARES ARE OUTSTANDING, THE COMPANY SHALL NOT, DIRECTLY OR
INDIRECTLY, REDEEM, OR DECLARE OR PAY ANY CASH DIVIDEND OR DISTRIBUTION ON, THE
COMMON STOCK WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE HOLDERS OF AT
LEAST A MAJORITY OF THE PREFERRED SHARES.


 


(K)           ADDITIONAL SECURITIES; ADDITIONAL INDEBTEDNESS; ADDITIONAL
REGISTRATION STATEMENTS.  FOR SO LONG AS 30% OF THE PREFERRED SHARES ARE
OUTSTANDING, THE COMPANY WILL NOT ISSUE ANY PREFERRED SHARES OTHER THAN TO THE
BUYERS AS CONTEMPLATED HEREBY AND THE COMPANY SHALL NOT ISSUE ANY OTHER
SECURITIES OR INCUR OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT IN ACCORDANCE
WITH THE EQUITY EXCLUSION AND THE DEBT EXCLUSION (AS EACH TERM IS DEFINED IN THE
CERTIFICATE OF DESIGNATIONS) WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE
HOLDERS OF NOT LESS THAN A MAJORITY OF THE THEN OUTSTANDING PREFERRED SHARES. 
UNTIL SUCH TIME AS THE REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) IS DECLARED EFFECTIVE BY THE SEC, THE COMPANY WILL NOT FILE A
REGISTRATION STATEMENT UNDER THE 1933 ACT RELATING TO SECURITIES THAT ARE NOT
THE SECURITIES.  NOTWITHSTANDING THE FOREGOING, THIS SECTION 4(K) SHALL NOT
APPLY TO EXCLUDED SECURITIES (AS DEFINED IN THE CERTIFICATE OF DESIGNATIONS).


 


(L)            VARIABLE SECURITIES.  SO LONG AS ANY PREFERRED SHARES ARE
OUTSTANDING, THE COMPANY SHALL NOT, IN ANY MANNER, ISSUE OR SELL ANY RIGHTS,
WARRANTS OR OPTIONS TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR DIRECTLY OR
INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK AT A
PRICE WHICH VARIES OR MAY VARY WITH THE MARKET PRICE OF THE COMMON STOCK,
INCLUDING BY WAY OF ONE OR MORE RESET(S) TO ANY FIXED PRICE.  NOTWITHSTANDING
THE FOREGOING, THIS SECTION 4(L) SHALL NOT APPLY TO EXCLUDED SECURITIES (AS
DEFINED IN THE CERTIFICATE OF DESIGNATIONS).


 


(M)          CORPORATE EXISTENCE.  SO LONG AS 5% OF THE PREFERRED SHARES ARE
OUTSTANDING, THE COMPANY SHALL MAINTAIN ITS CORPORATE EXISTENCE AND SHALL NOT
SELL ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, EXCEPT IN THE EVENT OF A
MERGER OR CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS, WHERE THE SURVIVING OR SUCCESSOR ENTITY IN SUCH TRANSACTION (I) ASSUMES
THE COMPANY’S OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENTS AND INSTRUMENTS
ENTERED INTO IN CONNECTION HEREWITH AND (II) IS A PUBLICLY TRADED CORPORATION
WHOSE COMMON STOCK IS QUOTED ON OR LISTED FOR TRADING ON THE PRINCIPAL MARKET,
THE NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE NASDAQ STOCK
MARKET.


 


(N)           RESERVATION OF SHARES.  THE COMPANY SHALL TAKE ALL ACTION
NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF
ISSUANCE, NO LESS THAN 125% OF THE SUM OF (1) THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE PREFERRED SHARES ISSUED AT THE CLOSING AND
(2) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS
ISSUED AT THE CLOSING.

 

18

--------------------------------------------------------------------------------


 


(O)           CONDUCT OF BUSINESS.  THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES SHALL NOT BE CONDUCTED IN VIOLATION OF ANY LAW, ORDINANCE OR
REGULATION OF ANY GOVERNMENTAL ENTITY, EXCEPT WHERE SUCH VIOLATIONS COULD NOT
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 


(P)           [RESERVED.]


 


(Q)           ADDITIONAL ISSUANCES OF SECURITIES.


 

(I)            [RESERVED.]

 

(II)           FROM THE DATE HEREOF, THE COMPANY WILL NOT, DIRECTLY OR
INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF
(OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY OPTION TO PURCHASE OR OTHER
DISPOSITION OF) ANY OF ITS OR THE SUBSIDIARIES’ EQUITY OR EQUITY EQUIVALENT
SECURITIES, INCLUDING WITHOUT LIMITATION ANY DEBT, PREFERRED STOCK OR OTHER
INSTRUMENT OR SECURITY THAT IS, AT ANY TIME DURING ITS LIFE AND UNDER ANY
CIRCUMSTANCES, CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK
OR COMMON STOCK EQUIVALENTS (ANY SUCH OFFER, SALE, GRANT, DISPOSITION OR
ANNOUNCEMENT BEING REFERRED TO AS A “SUBSEQUENT PLACEMENT”) UNLESS THE COMPANY
SHALL HAVE FIRST COMPLIED WITH THIS SECTION 4(Q)(II).  “COMMON STOCK
EQUIVALENTS” MEANS, COLLECTIVELY, OPTIONS AND CONVERTIBLE SECURITIES, EACH AS
DEFINED IN THE CERTIFICATE OF DESIGNATIONS.

 

(1)           The Company shall deliver to each Buyer a written notice (the
“Offer”) of any proposed or intended offer, issuance or sale of the securities
being offered (the “Offered Securities”) in a Subsequent Placement, which Offer
shall (x) identify and describe the Offered Securities, (y) describe the price
and other terms upon which they are to be offered, issued or sold, and the
number or amount of the Offered Securities to be issued or sold, and (z)
identify the persons or entities (if known) to which or with which the Offered
Securities are to be offered, issued or sold.

 

(2)           By written notification (the “Notice of Acceptance”) received by
the Company, within 10 Business Days after delivery of the Offer in accordance
with the notice provisions set forth in Section 9(f) (the “Offer Period”), each
Buyer may elect to purchase or obtain, at the price and on the terms specified
in the Offer, up to that portion of such Offered Securities which equals the
proportion that the number of shares of Common Stock issued and held, or
issuable upon conversion or exchange of the Preferred Shares and the Warrant
Shares, by such Investor bears to the total number of shares of Common Stock
then outstanding (assuming full conversion and exercise of all convertible or
exercisable securities).  A Buyer may offer in the Notice of Acceptance to
purchase in excess of its pro rata percentage of the Offered Securities in which
case any Offered Securities not subscribed for by other Buyers in accordance
with this Section 4(q)(ii)(2) shall be allocated among Buyers who so offer. 
Each such electing Buyer shall be permitted to purchase up to that portion of
such excess Offered Securities equal to the ratio that its pro rata percentage
bears to the pro rata percentages of all such electing Buyers.

 

(3)           The Company shall have 15 Business Days from the expiration of the
offer period above to issue and/or sell all or any part of such Offered
Securities

 

19

--------------------------------------------------------------------------------


 

as to which a Notice of Acceptance has not been given by the Buyers (the
“Refused Securities”), but only to the offerees described in the Offer and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring person or persons
or less favorable to the Company than those set forth in the Offer.

 

(4)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(q)(ii)(3) above), then each Buyer may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the Buyer elected to
purchase pursuant to Section 4(q)(ii)(2) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue or sell (including Offered Securities to be
issued or sold to Buyers pursuant to Section 4(q)(ii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not offer, issue or sell more than the reduced number or amount of
the Offered Securities unless and until such securities have again been offered
to the Buyers in accordance with Section 4(q)(ii)(1) above.

 

(5)           Upon the closing of the issuance and/or sale of all or less than
all of the Refused Securities, the Buyers shall acquire from the Company, and
the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(q)(ii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer.  The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.

 

(6)           Any Offered Securities not acquired by the Buyers or other persons
in accordance with Section 4(q)(ii)(3) above may not be issued, sold or
exchanged until they are again offered to the Buyers under the procedures
specified in this Agreement.

 

(III)          THE RESTRICTIONS CONTAINED IN SUBSECTION (II) OF THIS SECTION
4(Q) SHALL NOT APPLY TO EXCLUDED SECURITIES (AS DEFINED IN THE CERTIFICATE OF
DESIGNATIONS).

 


(R)            [RESERVED.]


 


(S)           DIRECTOR DESIGNEE.  AT CLOSING, A DIRECTOR DESIGNATED BY THE
HOLDERS OF A MAJORITY OF THE PREFERRED SHARES (THE “PREFERRED DIRECTOR
DESIGNEE”) SHALL BE APPOINTED TO THE COMPANY’S BOARD OF DIRECTORS, AS A CLASS
III DIRECTOR AND SHALL BE NOMINATED AS A DIRECTOR AT THE COMPANY NEXT ANNUAL
MEETING TO SERVE A THREE (3) YEAR TERM, IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE CERTIFICATE OF DESIGNATIONS.  THE INITIAL PREFERRED DIRECTOR
DESIGNEE SHALL BE JOSEPH LIEMANDT.  ANY SUBSEQUENT REPLACEMENT OF THE INITIAL
PREFERRED DIRECTOR DESIGNEE SHALL BE DESIGNATED BY THE HOLDERS OF A MAJORITY OF
THEN OUTSTANDING PREFERRED SHARES, SUBJECT TO THE APPROVAL OF THE NOMINATING
COMMITTEE (AS DEFINED BELOW) NOT TO BE

 

20

--------------------------------------------------------------------------------


 


UNREASONABLY WITHHELD.  IN ADDITION, BENGT-AKE ALGEVIK SHALL BE APPOINTED TO THE
COMPANY’S BOARD OF DIRECTORS.


 


(T)            CORPORATE GOVERNANCE MATTERS.  THE COMPANY SHALL, WITHIN THE
EARLIER OF (I) NINETY (90) DAYS OR (II) THE NEXT ELECTION OF MEMBERS OF THE
COMPANY’S BOARD OF DIRECTORS, TAKE ALL NECESSARY AND REQUISITE ACTION SO AS TO
COMPLY WITH THE RULES AND REGULATIONS PERTAINING TO BOARD AND BOARD COMMITTEE
COMPOSITION AND INDEPENDENCE PROMULGATED BY THE NASDAQ STOCK MARKET IN
CONNECTION WITH SARBANES-OXLEY, IN EACH CASE TO THE SAME EXTENT AS IF THE
COMPANY WERE SUBJECT TO ALL SUCH RULES AND REGULATIONS.  FOR AVOIDANCE OF DOUBT,
THE COMPANY AGREES THAT IT SHALL NOT ELECT TO TAKE A “CONTROLLED COMPANY”
EXEMPTION FOR THE PURPOSE OF COMPLYING WITH THIS SECTION 4(T) AND THAT THE
MAJORITY OF ITS BOARD OF DIRECTORS SHALL OTHERWISE MEET THE INDEPENDENCE
STANDARDS (THE “INDEPENDENCE STANDARDS”) SET FORTH IN THE APPLICABLE FINAL RULES
RELEASES ISSUED BY THE SEC IN CONNECTION WITH SARBANES-OXLEY AND THE RELATED
RULES AND REGULATIONS PROMULGATED BY THE NASDAQ STOCK MARKET.  WITHOUT LIMITING
THE FOREGOING, ANY CANDIDATE NOMINATED TO SERVE AS AN INDEPENDENT DIRECTOR ON
THE COMPANY’S BOARD OF DIRECTORS, INCLUDING WITH RESPECT TO THE NEXT ELECTION OF
THE COMPANY’S BOARD OF DIRECTORS, SHALL BE NOMINATED BY A NOMINATING COMMITTEE
COMPRISED SOLELY OF THREE DIRECTORS WHO SHALL INITIALLY BE JOE LIEMANDT, OLLE
ODMAN AND A THIRD INDIVIDUAL MUTUALLY ACCEPTABLE TO MESSRS. LIEMANDT AND ODMAN
(THE “NOMINATING COMMITTEE”).  PROHA SHALL BE ENTITLED TO NOMINATE A REPLACEMENT
FOR MR. ODMAN AND HIS SUBSEQUENT SUCCESSORS AND THE HOLDERS OF A MAJORITY OF
PREFERRED SHARES SHALL BE ENTITLED TO NOMINATE A REPLACEMENT FOR MR. LIEMANDT
AND HIS SUBSEQUENT SUCCESSORS, PROVIDED THAT ANY SUCH REPLACEMENTS TO THE
NOMINATING COMMITTEE SHALL BE INDEPENDENT DIRECTORS, EACH OF WHOM SATISFY THE
INDEPENDENCE STANDARDS.  CANDIDATES NOMINATED BY THE NOMINATING COMMITTEE SHALL
BE REASONABLY ACCEPTABLE TO THE HOLDERS OF A MAJORITY OF THE PREFERRED SHARES.


 


5.             REGISTER; TRANSFER AGENT INSTRUCTIONS.


 


(A)           REGISTER.  THE COMPANY SHALL MAINTAIN AT ITS PRINCIPAL EXECUTIVE
OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY
NOTICE TO EACH HOLDER OF PREFERRED SHARES OR WARRANTS), A REGISTER FOR THE
PREFERRED SHARES AND THE WARRANTS, IN WHICH THE COMPANY SHALL RECORD THE NAME
AND ADDRESS OF THE PERSON IN WHOSE NAME THE PREFERRED SHARES AND THE WARRANTS
HAVE BEEN ISSUED (INCLUDING THE NAME AND ADDRESS OF EACH TRANSFEREE), THE FACE
AMOUNT OF PREFERRED SHARES HELD BY SUCH PERSON AND THE NUMBER OF WARRANT SHARES
ISSUABLE UPON EXERCISE OF THE WARRANTS HELD BY SUCH PERSON.  THE COMPANY SHALL
KEEP THE REGISTER OPEN AND AVAILABLE AT ALL TIMES DURING BUSINESS HOURS FOR
INSPECTION OF ANY BUYER OR ITS LEGAL REPRESENTATIVES.


 


(B)           TRANSFER AGENT INSTRUCTIONS.  THE COMPANY SHALL ISSUE IRREVOCABLE
INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT TRANSFER AGENT, TO ISSUE
CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC,
REGISTERED IN THE NAME OF EACH BUYER OR ITS RESPECTIVE NOMINEE(S), FOR THE
CONVERSION SHARES AND THE WARRANT SHARES IN SUCH AMOUNTS AS SPECIFIED FROM TIME
TO TIME BY EACH BUYER TO THE COMPANY UPON CONVERSION OF THE PREFERRED SHARES OR
EXERCISE OF THE WARRANTS IN THE FORM OF EXHIBIT E ATTACHED HERETO (THE
“IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  THE COMPANY WARRANTS THAT NO
INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS REFERRED TO
IN THIS SECTION 5(B), AND STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT TO SECTIONS
2(F) AND 2(G) HEREOF, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER AGENT, WITH
RESPECT TO THE CONVERSION SHARES AND THE WARRANT SHARES, AND THAT THE

 

21

--------------------------------------------------------------------------------


 


SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE BOOKS AND RECORDS OF
THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.  IF A BUYER EFFECTS A SALE, ASSIGNMENT OR TRANSFER OF THE
SECURITIES IN ACCORDANCE WITH SECTION 2(F), THE COMPANY SHALL PERMIT THE
TRANSFER AND SHALL PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE OR MORE
CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC IN SUCH
NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT SUCH SALE,
TRANSFER OR ASSIGNMENT.  IN THE EVENT THAT SUCH SALE, ASSIGNMENT OR TRANSFER
INVOLVES CONVERSION SHARES OR WARRANT SHARES SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR IN COMPLIANCE WITH RULE 144,
THE TRANSFER AGENT SHALL ISSUE SUCH SECURITIES TO THE BUYER, ASSIGNEE OR
TRANSFEREE, AS THE CASE MAY BE, WITHOUT ANY RESTRICTIVE LEGEND.  THE COMPANY
ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE
IRREPARABLE HARM TO A BUYER.  ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE
REMEDY AT LAW FOR A BREACH OF ITS OBLIGATIONS UNDER THIS SECTION 5(B) WILL BE
INADEQUATE AND AGREES, IN THE EVENT OF A BREACH OR THREATENED BREACH BY THE
COMPANY OF THE PROVISIONS OF THIS SECTION 5(B), THAT A BUYER SHALL BE ENTITLED,
IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN ORDER AND/OR INJUNCTION
RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE ISSUANCE AND TRANSFER, WITHOUT
THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY
BEING REQUIRED.


 


6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.   THE OBLIGATION
OF THE COMPANY HEREUNDER TO ISSUE AND SELL THE PREFERRED SHARES AND WARRANTS TO
EACH BUYER AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE
CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE
CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT AND MAY BE WAIVED BY THE COMPANY
AT ANY TIME IN ITS SOLE DISCRETION BY PROVIDING EACH BUYER WITH PRIOR WRITTEN
NOTICE THEREOF:


 


(A)           SUCH BUYER AND EACH OTHER BUYER SHALL HAVE EXECUTED EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE
COMPANY.


 


(B)           SUCH BUYER AND EACH OTHER BUYER SHALL HAVE DELIVERED TO THE
COMPANY THE PURCHASE PRICE (LESS, IN THE CASE OF EMANCIPATION, THE AMOUNTS
WITHHELD PURSUANT TO SECTION 4(G)) FOR THE PREFERRED SHARES AND THE RELATED
WARRANTS BEING PURCHASED BY SUCH BUYER AND EACH OTHER BUYER AT THE CLOSING BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS
PROVIDED BY THE COMPANY.


 


(C)           THE REPRESENTATIONS AND WARRANTIES OF SUCH BUYER SHALL BE TRUE AND
CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT
THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC
DATE), AND SUCH BUYER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL
MATERIAL RESPECTS (EXCEPT FOR COVENANTS, AGREEMENTS AND CONDITIONS THAT ARE
QUALIFIED BY MATERIALITY, WHICH SHALL BE COMPLIED WITH IN ALL RESPECTS) WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY SUCH BUYER AT OR PRIOR TO THE CLOSING DATE.


 


7.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.  THE
OBLIGATION OF EACH BUYER HEREUNDER TO PURCHASE THE PREFERRED SHARES AND THE
RELATED WARRANTS AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE
CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE
CONDITIONS ARE FOR EACH BUYER’S SOLE BENEFIT AND MAY BE

 

22

--------------------------------------------------------------------------------


 


WAIVED BY SUCH BUYER AT ANY TIME IN ITS SOLE DISCRETION BY PROVIDING THE COMPANY
WITH PRIOR WRITTEN NOTICE THEREOF:


 


(A)           THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO SUCH BUYER (I)
EACH OF THE TRANSACTION DOCUMENTS AND (II) CERTIFICATES FOR THE PREFERRED SHARES
(IN SUCH DENOMINATIONS AS SUCH BUYER SHALL REQUEST) AND THE RELATED WARRANTS (IN
SUCH AMOUNTS AS SUCH BUYER SHALL REQUEST) BEING PURCHASED BY SUCH BUYER AT THE
CLOSING PURSUANT TO THIS AGREEMENT.


 


(B)           SUCH BUYER SHALL HAVE RECEIVED THE OPINION OF THELEN REID & PRIEST
LLP, THE COMPANY’S COUNSEL, DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE
FORM OF EXHIBIT F ATTACHED HERETO.


 


(C)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A COPY OF THE
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN THE FORM OF EXHIBIT E ATTACHED
HERETO, WHICH INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND ACKNOWLEDGED IN
WRITING BY THE COMPANY’S TRANSFER AGENT.


 


(D)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE
EVIDENCING THE INCORPORATION OF THE COMPANY IN SUCH CORPORATION’S STATE OF
INCORPORATION ISSUED BY THE SECRETARY OF STATE OF SUCH STATE OF INCORPORATION AS
OF A DATE WITHIN FIVE (5) DAYS OF THE CLOSING DATE.


 


(E)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE
EVIDENCING THE COMPANY’S QUALIFICATION AS A FOREIGN CORPORATION AND GOOD
STANDING ISSUED BY THE SECRETARY OF STATE OF THE JURISDICTIONS SET FORTH IN
SCHEDULE 7(E), IN EACH CASE AS OF A DATE WITHIN TWO (2) DAYS OF THE CLOSING
DATE.


 


(F)            THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFIED COPY
OF THE CERTIFICATE OF INCORPORATION AS CERTIFIED BY THE SECRETARY OF STATE OF
THE STATE OF DELAWARE WITHIN FIVE (5) DAYS OF THE CLOSING DATE.


 


(G)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE IN
THE FORM ATTACHED HERETO AS EXHIBIT G, EXECUTED BY AN EXECUTIVE OFFICER OF THE
COMPANY AND DATED AS OF THE CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT
WITH SECTION 3(B) AS ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS IN A FORM
REASONABLY ACCEPTABLE TO SUCH BUYER (THE “RESOLUTIONS”), (II) THE CERTIFICATE OF
INCORPORATION AND (III) THE BYLAWS, EACH AS IN EFFECT AT THE CLOSING.


 


(H)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL MATERIAL RESPECTS (EXCEPT FOR COVENANTS, AGREEMENTS AND CONDITIONS THAT ARE
QUALIFIED BY MATERIALITY, WHICH SHALL BE COMPLIED WITH IN ALL RESPECTS) WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING
DATE.  SUCH BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, TO THE FOREGOING
EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY SUCH BUYER
IN THE FORM ATTACHED HERETO AS EXHIBIT H.

 

23

--------------------------------------------------------------------------------


 


(I)            THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A LETTER FROM THE
COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AS OF A DATE WITHIN FIVE (5) DAYS OF THE CLOSING DATE.


 


(J)            [RESERVED.]


 


(K)           [RESERVED.]


 


(L)            THE COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE SALE OF THE
SECURITIES.


 


(M)          SUCH BUYER SHALL HAVE COMPLETED ITS LEGAL AND BUSINESS DUE
DILIGENCE REVIEW OF THE ASSETS, PROPERTIES AND BUSINESSES OF THE COMPANY AND ITS
SUBSIDIARIES, AND HAS SATISFIED ITSELF OF THE RESULTS THEREOF.


 


(N)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS SUCH
BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.


 


(O)           THE COMPANY SHALL PROVIDE THE BUYERS WITH EVIDENCE REASONABLY
SATISFACTORY TO THE BUYERS THAT IT IS IN GOOD STANDING IN DELAWARE.


 


(P)           THE COMPANY SHALL PROVIDE THE BUYERS WITH A LETTER FROM PROHA IN
THE FORM OF EXHIBIT I ATTACHED HERETO.


 


8.             [RESERVED.]


 


9.             MISCELLANEOUS.


 


(A)           GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR

 

24

--------------------------------------------------------------------------------


 


ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY
THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT
A FACSIMILE SIGNATURE.


 


(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


 


(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.


 


(E)           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYERS, THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE
COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE PREFERRED SHARES OR, IF
PRIOR TO THE CLOSING DATE, THE COMPANY AND THE BUYERS LISTED ON THE SCHEDULE OF
BUYERS AS BEING OBLIGATED TO PURCHASE AT LEAST A MAJORITY OF THE PREFERRED
SHARES.  NO PROVISION HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.  NO SUCH
AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF
THE HOLDERS OF THE PREFERRED SHARES THEN OUTSTANDING.  NO CONSIDERATION SHALL BE
OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF
ANY PROVISION OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION
ALSO IS OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION DOCUMENTS, HOLDERS OF
PREFERRED SHARES OR HOLDERS OF THE WARRANTS, AS THE CASE MAY BE.  THE COMPANY
HAS NOT, DIRECTLY OR INDIRECTLY, MADE ANY AGREEMENTS WITH ANY BUYERS RELATING TO
THE TERMS OR CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS.


 


(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

 

25

--------------------------------------------------------------------------------


 

If to the Company:

 

Artemis International Solutions Corporation

4041 MacArthur Boulevard

Suite 260
Newport Beach, CA  92660

Telephone:            (949) 660-7100
Facsimile:               (949) 833-7277

Attention:              General Counsel

 

with a copy to:

 

Thelen Reid & Priest LLP
875 Third Avenue
New York, New York 10022-6225

 

Telephone:            (212) 603-2000
Facsimile:               (212) 829-2262
Attention:              Robert S. Matlin, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Co.
59 Maiden Lane
New York, NY  10038

 

Telephone:            (718) 921-8275
Facsimile:               (718) 921-8331
Attention:              Paula Caroppoli

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Telephone:            (212) 756-2000

Facsimile:               (212) 593-5955

Attention:              Michael R. Littenberg, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier

 

26

--------------------------------------------------------------------------------


 

service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iii) above, respectively.

 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE PREFERRED SHARES OR THE WARRANTS.  THE COMPANY
SHALL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE PREFERRED
SHARES THEN OUTSTANDING, INCLUDING BY MERGER OR CONSOLIDATION, EXCEPT PURSUANT
TO A CHANGE OF CONTROL (AS DEFINED IN THE CERTIFICATE OF DESIGNATIONS) WITH
RESPECT TO WHICH THE COMPANY IS IN COMPLIANCE WITH THE CERTIFICATE OF
DESIGNATIONS AND SECTION 4(B) OF THE WARRANTS.  A BUYER MAY ASSIGN SOME OR ALL
OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE COMPANY, IN WHICH EVENT SUCH
ASSIGNEE SHALL BE DEEMED TO BE A BUYER HEREUNDER WITH RESPECT TO SUCH ASSIGNED
RIGHTS.


 


(H)           NO THIRD PARTY BENEFICIARIES.  EXCEPT AS CONTEMPLATED IN SECTION
9(K), THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR
MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


(I)            SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE BUYERS CONTAINED IN SECTIONS 2 AND 3, THE AGREEMENTS AND COVENANTS SET FORTH
IN SECTIONS 4, 5 AND 9 SHALL SURVIVE THE CLOSING.  EACH BUYER SHALL BE
RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS HEREUNDER.


 


(J)            FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(K)           INDEMNIFICATION.  IN CONSIDERATION OF EACH BUYER’S EXECUTION AND
DELIVERY OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE SECURITIES THEREUNDER
AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS EACH
BUYER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF THEIR STOCKHOLDERS,
PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT OR INDIRECT
INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER REPRESENTATIVES
(INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “INDEMNITEES”)
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES,
COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION
THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO THE ACTION
FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY
ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY IN THE TRANSACTION DOCUMENTS, (B) ANY BREACH OF ANY COVENANT, AGREEMENT
OR OBLIGATION OF THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS, OR (C) ANY
CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH INDEMNITEE BY A
THIRD PARTY (INCLUDING FOR THESE PURPOSES A DERIVATIVE ACTION BROUGHT ON BEHALF
OF THE COMPANY) AND ARISING OUT OF OR

 

27

--------------------------------------------------------------------------------


 


RESULTING FROM (I) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THE
TRANSACTION DOCUMENTS, (II) ANY TRANSACTION FINANCED OR TO BE FINANCED IN WHOLE
OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE OF THE
SECURITIES, (III) ANY DISCLOSURE MADE BY SUCH BUYER PURSUANT TO SECTION 4(I), OR
(IV) THE STATUS OF SUCH BUYER OR HOLDER OF THE SECURITIES AS AN INVESTOR IN THE
COMPANY (OTHER THAN IN CONNECTION WITH ANY ACTION SUCH BUYER MAY HAVE TAKEN). 
TO THE EXTENT THAT THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE
FOR ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT
AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE
UNDER APPLICABLE LAW.  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND
PROCEDURES WITH RESPECT TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9(K)
SHALL BE THE SAME AS THOSE SET FORTH IN SECTION 6 OF THE REGISTRATION RIGHTS
AGREEMENT.


 


(L)            NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(M)          REMEDIES.  EACH BUYER AND EACH HOLDER OF THE SECURITIES SHALL HAVE
ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL RIGHTS
AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY OTHER
AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH HOLDERS HAVE UNDER ANY
LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT SHALL
BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING A BOND OR OTHER
SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.  FURTHERMORE, THE
COMPANY RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO PERFORM, OBSERVE, OR
DISCHARGE ANY OR ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY REMEDY AT LAW
MAY PROVE TO BE INADEQUATE RELIEF TO THE BUYERS.  THE COMPANY THEREFORE AGREES
THAT THE BUYERS SHALL BE ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE
RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES AND
WITHOUT POSTING A BOND OR OTHER SECURITY.


 


(N)           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO THE BUYERS HEREUNDER OR PURSUANT TO ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE BUYERS ENFORCE OR EXERCISE THEIR RIGHTS HEREUNDER OR
THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR
EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE
REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE,
RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION),
THEN TO THE EXTENT OF ANY SUCH RESTORATION THE OBLIGATION OR PART THEREOF
ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE
AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF
HAD NOT OCCURRED.


 


(O)           INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH BUYER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO BUYER SHALL BE RESPONSIBLE
IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER BUYER UNDER ANY
TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY OTHER TRANSACTION
DOCUMENT, AND NO ACTION TAKEN BY ANY BUYER PURSUANT HERETO OR THERETO, SHALL BE
DEEMED TO CONSTITUTE THE BUYERS AS A PARTNERSHIP, AN


 

 

28

--------------------------------------------------------------------------------


 


ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE BUYERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  EACH BUYER CONFIRMS THAT IT HAS INDEPENDENTLY PARTICIPATED IN THE
NEGOTIATION OF THE TRANSACTION CONTEMPLATED HEREBY WITH THE ADVICE OF ITS OWN
COUNSEL AND ADVISORS.  EACH BUYER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING, WITHOUT LIMITATIONS, THE RIGHTS ARISING OUT OF
THIS AGREEMENT OR OUT OF ANY OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER BUYER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.


 

[Signature Page Follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION

 

 

 

By:

 

 

 

 

Name: Patrick Ternier

 

 

Title: Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

EMANCIPATION CAPITAL LP

 

 

 

By:

 

 

 

 

EMANCIPATION CAPITAL, LLC,
its general partner

 

 

 

 

By:

 

 

 

 

Name:

Charles Frumberg

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

SAMUELSON INVESTMENT, INC.

 

 

 

By:

 

 

 

 

Name: Joseph A. Liemandt

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

POTOMAC CAPITAL PARTNERS, LP

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

POTOMAC CAPITAL INTERNATIONAL LTD

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PLEIADES INVESTMENT PARTNERS R, LP

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

 

 

 

 

 

Philip Hempleman

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

PORRIDGE, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

Buyer

 

Address and Facsimile Number

 

Aggregate Number of
Preferred Shares

 

Aggregate Number of
Initial Warrants

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

 

 

Emancipation Capital LP

 

c/o Emancipation Capital LLC
153 East 53rd Street
26th Floor
New York, New York  10022
Attention:              Jonathan Rothenberg
                  Charlie Frumberg
Facsimile:  (212) 521-5036
Telephone: (212) 521-5033

 

1,363,636

 

136,364

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Michael R. Littenberg, Esq.
Facsimile:  (212) 593-5955
Telephone:  (212) 756-2000

 

 

 

 

 

 

 

 

 

Samuelson Investment, Inc.

 

Samuelson Investment, Inc.
c/o Trilogy Software, Inc.
5001 Plaza on the Lake..
Austin, TX 78746
Attention:  Sean P. Fallon, VP
Finance
Facsimile:(512) 874-8900
Telephone:  (512) 874-3100

 

1,136,364

 

113,636

 

Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202
Attention:  Dennis Cassell
Facsimile:(214) 200-0788 Telephone:  (214) 651-5319

 

 

 

 

 

 

 

 

 

Philip Hempleman

 

Ardsley Partners
262 Harbor Dr., 4th Floor
Stamford, CT  06902
Attention:  Philip Hempleman
Facsimile:  (203) 564-4250
Telephone: (203) 355-0700

 

454,545

 

45,455

 

 

 

 

 

 

 

 

 

 

 

Porridge, LLC

 

500 Nyala Farm Road
Westport, CT  06880
Attention:  Arthur Samberg

Facsimile:  (203)
Telephone: (203) 429-2322

 

454,545

 

45,455

 

 

 

--------------------------------------------------------------------------------


 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

Buyer

 

Address and Facsimile Number

 

Aggregate Number of
Preferred Shares

 

Aggregate Number of
Initial Warrants

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

 

 

Potomac Capital Partners, LP;
Potomac Capital International Ltd.;
Pleaides Investment Partners R, LP

 

C/o Potomac Capital Partners, LP
153 East 53rd Street, 26th Floor
New York, NY 10022
Attention: Paul J. Solit

Facsimile: (212-521-5116)

Telephone: (212-521-5115)

 

347,727

115,909

218,182

 

34,773

11,591

21,818

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit A                Form of Certificate of Designations

Exhibit B                Form of Warrants

Exhibit C                Form of Registration Rights Agreement

Exhibit D                Form of Escrow Agreement

Exhibit E Form of Irrevocable Transfer Agent Instructions

Exhibit F Form of Opinion

Exhibit G                Form of Secretary’s Certificate

Exhibit H                Form of Officers Certificate

Exhibit I  Proha Letter Regarding Director Nominations

 

SCHEDULES

 

Schedule 3(a)        Subsidiaries

Schedule 3(k)        SEC Documents, Financial Statements

Schedule 3(l)         Absence of Certain Changes

Schedule 3(n)        Conduct of Business; Regulatory Permits

Schedule 3(p)        Transactions with Affiliates

Schedule 3(q)        Capitalization

Schedule 3(r)         Indebtedness and Other Contracts

Schedule 3(u)        Employee Relations

Schedule 3(v)        Title

Schedule 3(w)       Intellectual Property Rights

 

--------------------------------------------------------------------------------